  1 BRAD BRIAN (State Bar No. 79001)
    Brad.Brian@mto.com
  2 THOMAS B. WALPER (State Bar No. 96667)
    thomas.walper@mto.com
  3
    HENRY WEISSMANN (State Bar No. 132418)
  4 henry.weissmann@mto.com
    BRADLEY SCHNEIDER (State Bar No. 235296)
  5 bradley.schneider@mto.com
    MUNGER, TOLLES & OLSON LLP
  6 350 South Grand Avenue

  7 Fiftieth Floor
    Los Angeles, California 90071
  8 Telephone:     (213) 683-9100
    Facsimile:     (213) 683-3702
  9

 10 Proposed Attorneys for Debtors
    and Debtors in Possession
 11
                            UNITED STATES BANKRUPTCY COURT
 12                         NORTHERN    DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
 13

 14   In re                                           Bankruptcy Case
                                                      No. 19-30088 (DM)
 15   PG&E CORPORATION,
                                                      Chapter 11
 16           -and-
                                                      (Lead Case)
 17   PACIFIC GAS AND ELECTRIC
      COMPANY,                                        (Jointly Administered)
 18             Debtors.
                                                      SUPPLEMENTAL DECLARATION OF
 19    Affects PG&E Corporation                      HENRY WEISSMANN IN SUPPORT OF
       Affects Pacific Gas and Electric Company      APPLICATION OF DEBTORS
 20    Affects both Debtors                          PURSUANT TO 11 U.S.C. § 327(e) AND
                                                      FED. R. BANKR. P. 2014(a) AND 2016
 21                                                   FOR AUTHORITY TO RETAIN AND
                                                      EMPLOY MUNGER, TOLLES & OLSON
 22                                                   LLP AS COUNSEL FOR CERTAIN
                                                      MATTERS FOR THE DEBTORS THE
 23                                                   EFFECTIVE AS OF THE PETITION
                                                      DATE
 24

 25

 26

 27

 28

Case: 19-30088        Doc# 1301   Filed: 04/10/19   Entered: 04/10/19 07:25:56   Page 1 of
                                               3
  1          Pursuant 28 U.S.C. § 1746, I, Henry Weissmann, hereby declare as follows

  2          I am a partner at Munger, Tolles & Olson LLP (“MTO” or the “Firm”), located at 350 S.
  3 Grand Ave., 50th Floor, Los Angeles, California 90071, and have been duly admitted to practice

  4 law in the State of California and the United States District Courts in California.

  5          I submit this declaration (“Supplemental Declaration”) to supplement my prior
  6 declaration (the “Declaration”), filed on April 1, 2019, in support of the Application of PG&E

  7 Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors

  8 and debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases

  9 (the “Chapter 11 Cases”), for authority to employ and retain MTO as their counsel for certain

 10 matters, effective as of January 29, 2019 (the “Petition Date”), pursuant to section 327(e) of title

 11 11 of the United States Code (the “Bankruptcy Code”).

 12          On April 3, 2019, PG&E Corp. announced the appointment of 10 new directors to its board

 13 of directors. One of the new board members is Jeffrey Bleich, who is a former partner of MTO.

 14 Mr. Bleich resigned from MTO’s partnership in February 2016. A second new board member is

 15 Ken Liang. MTO formerly represented Mr. Liang in matters that closed in 1998 and 2007.

 16          In addition, Schedule 2 to my Declaration states that, with respect to the State of

 17 California, MTO “currently represents and/or has in the past represented this entity and/or certain

 18 affiliates or subsidiaries in matters wholly unrelated to the Debtors’ chapter 11 cases.” To clarify,
 19 MTO does not represent the State of California. Rather, MTO represents The Regents of the

 20 University of California and The Board of Trustees of the California State University in matters

 21 that are wholly unrelated to these Chapter 11 cases and that are not adverse to the interests of the

 22 Debtors or their estates.

 23          I do not believe that any of the foregoing connections or representations create a conflict of

 24 interest but have disclosed them out of an abundance of caution.

 25

 26

 27

 28

Case: 19-30088      Doc# 1301      Filed: 04/10/19     Entered: 04/10/19 07:25:56         Page 2 of
                                                3
  1 DATED: April 10, 2019                By:          /s/ Henry Weissmann
                                               Henry Weissmann
  2                                            MUNGER, TOLLES & OLSON LLP
  3                                            350 South Grand Avenue, 50th Floor
                                               Los Angeles, California, 90071
  4                                            Telephone: (213) 683-9150
                                               Facsimile: (213) 683-5150
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 19-30088   Doc# 1301   Filed: 04/10/19   Entered: 04/10/19 07:25:56   Page 3 of
                                          3
